                    Case 2:19-cr-00134-JCC Document 42 Filed 12/07/20 Page 1 of 2




                                                        THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE

 9   UNITED STATES OF AMERICA,                                 CASE NO. CR19-0134-JCC
10                               Plaintiff,                    ORDER
11             v.

12   CLINTON JAY,

13                               Defendant.
14

15             This matter comes before the Court on Defendant Clinton Jay’s motion to proceed with
16   his sentencing hearing by video conference (Dkt. No. 40). Having thoroughly considered the
17   motion and the relevant record, the Court hereby GRANTS the motion for the reasons explained
18   herein.
19   I.        BACKGROUND
20             Defendant Clinton Jay was arrested for possessing fentanyl with intent to distribute on
21   July 23, 2019 and has been in custody ever since. (See Dkt. No. 40 at 1; see also Dkt. No. 8.) Mr.
22   Jay pled guilty on February 11, 2020 but he has not been sentenced because the COVID-19
23   pandemic affected the Court’s ability to conduct in-person hearings and Mr. Jay declined to
24   consent to a remote hearing. (See Dkt. Nos. 26–29, 31, 32, 35, 36.) Mr. Jay now moves to
25   proceed with a remote sentencing hearing on December 16, 2020. (See Dkt. No. 40 at 2.)
26


     ORDER
     CR19-0134-JCC
     PAGE - 1
               Case 2:19-cr-00134-JCC Document 42 Filed 12/07/20 Page 2 of 2




 1   II.    DISCUSSION

 2          Delaying Mr. Jay’s sentencing would cause serious harm to the interests of

 3   justice. See W.D. Wash. General Orders 04-20, 09-20, 14-20. Under General Order 15-20, in-

 4   person proceedings will not resume until at least January 1, 2021. See W.D. Wash. General

 5   Order 15-20. Delaying Mr. Jay’s sentencing by at least several more weeks will cause serious

 6   harm to the interests of justice because Mr. Jay has a strong interest in the speedy resolution of

 7   this matter after pleading guilty more than nine months ago.

 8   III.   CONCLUSION
 9          For the foregoing reasons, the Court GRANTS Defendant Clinton Jay’s motion to
10   proceed with his sentencing hearing on December 16, 2020 by video conference (Dkt. No. 40).
11

12          DATED this 7th day of December 2020.




                                                           A
13

14

15
                                                           John C. Coughenour
16                                                         UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23

24

25

26


     ORDER
     CR19-0134-JCC
     PAGE - 2
